DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 10,390,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claims.

Instant Application
Patent 10,390,079
1. A set-top box comprising: 
a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, 
the television input configured to receive a source signal from an external source; 
the television output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
pair with an electronic door locking apparatus coupled to a door, the electronic door locking apparatus being room-collocated with the set-top box, and 
receive a status signal from the electronic door locking apparatus, the status signal being relative to a locked/unlocked status of the door.  


a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, 
the television input configured to receive a source signal from an external source; 
the television output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
pair with an electronic door locking apparatus coupled to a door, the door locking apparatus being room-colocated with the set-top box in a hospitality establishment, and 
receive a status signal from the electronic door locking apparatus, the status signal being relative to the open/closed status of the door and locked/unlocked status of the door.



Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-20 of U.S. Patent No. 10,701,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claims.

Instant Application
Patent 10,701,436
1. A set-top box comprising: 
a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device; 

the television output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
pair with an electronic door locking apparatus coupled to a door, the electronic door locking apparatus being room-collocated with the set-top box, and 
receive a status signal from the electronic door locking apparatus, the status signal being relative to a locked/unlocked status of the door.  


a housing securing a television input, a television output, a processor, memory, and storage therein; 
a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage; 
a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device; 

the television output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
pair with an electronic door locking apparatus coupled to a door, the electronic door locking apparatus being room-colocated with the set-top box in a hospitality establishment, and 
receive a status signal from the electronic door locking apparatus, the status signal being relative to a locked/unlocked status of the door.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 12, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (hereinafter ‘Chen’, Patent No. 9,258,593).

Regarding claims 1, 17 and 20, Chen teaches a set-top box (settop box 110, Fig. 1; col. 5 lines 14-25; col. 11 line 38 to col. 12 line 37) comprising: 
a housing securing a television input, a television output, a processor, memory, and storage therein (col. 2 lines 18-43; col. 11 line 38 to col. 12 line 37);
(col. 11 line 38 to col. 12 line 37); 
a wireless transceiver associated with the housing and coupled to the busing architecture, the wireless transceiver operable to communicate with a proximate wireless-enabled interactive programmable device (col. 9 lines 19-33); 
the television input configured to receive a source signal from an external source (col. 9 lines 1-18 and lines 42-49);
the television output configured to forward a fully tuned signal to a display (col. 9 lines 42-49); and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
pair with an electronic door locking apparatus coupled to a door, the electronic door locking apparatus being room-collocated with the set-top box, and receive a status signal from the electronic door locking apparatus, the status signal being relative to a locked/unlocked status of the door (col. 5 lines 26-34; col. 7 lines 1-12; col. 9 lines 1-49).  

Regarding claim 4, Chen teaches wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to forward a fully tuned signal to the display including a status indicator based on the received status signal (col. 9 lines 12-38).

(col. 10 lines 16-39).  

Regarding claim 7, Chen teaches wherein the command signal relates to causing the electronic door locking apparatus to unlock the door (col. 7 lines 1-7: arm/disarm doors).  

Regarding claim 12, Chen teaches wherein the display further comprises a device selected from the group consisting of electronic visual display devices and televisions (111, Fig. 1; Fig. 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

DiLorenzo (Patent NO. 6,438,450): teaches a system for multi-room entertainment where the media player, with an in-room selection menu (col. 1 lines 61-66). The in-room system can monitor the open/closed state of the door and locked/unlocked state of a media dispenser (col. 5 lines 16-61). 
Cassidy et al. (Pub. No. 2011/0314492): teaches a system where set top boxes in hotel rooms have an application program to create a customized guest 
Lang et al. (Pub. No. 2017/0127222): teaches a locking device on the door that can control changes between a locked state and an unlocked state, using the position of a wireless device such a smart phone (Abstract; [0014]-[0017]; [0019]; [0020]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR S PARRA/Primary Examiner, Art Unit 2421